DETAILED ACTION
Pending Claims
Claims 18-24, 26-32, and 34-36 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendments made in copending application no. 16/097,997 (see “at least 30% by weight of monomeric polyisocyanates), the following rejections have been withdrawn:
The provisional rejection of claims 18-24, 26-32, and 34 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 18-32, 34, 37 & 38 of copending Application No. 16/097,997 (US 2019/0144592 A1). 
The provisional rejection of claims 35 and 36 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 18-32, 34, 37 & 38 of copending Application No. 16/097,997 (US 2019/0144592 A1) in view of Limerkens et al. (US 2013/0245164 A1).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 26-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al. (US 2013/0245164 A1) in view of Nodelman et al. (US Pat. No. 5,502,147).
Regarding claims 18-24, 26, 29, 31, and 34, Limerkens et al. disclose: (18) process for producing a composite polyisocyanurate material (Abstract; paragraphs 0010-0013 & 0054), comprising the following steps:
a) providing a polyisocyanate composition A) which comprises oligomeric polyisocyanates and is low in monomeric diisocyanates (paragraphs 0021-0023), and
b) catalytically trimerizing the polyisocyanate composition A) in the presence of at least one fibrous filler B) (paragraphs 0081-0084 & 0086-0094) and of a trimerization catalyst C) to give the composite polyisocyanurate material (paragraphs 0054), where the trimerization catalyst C) comprises at least one metal salt and/or quaternary ammonium salt (paragraph 0055);
(19) characterized in that the trimerization catalyst C) as metal salt in step b) comprises an alkali metal salt or alkaline earth metal salt of a carboxylic acid (paragraph 0055);
(20) characterized in that the trimerization catalyst C) as metal salt in step b) comprises potassium acetate (paragraph 0055);
(21) characterized in that the trimerization catalyst C) further comprises a polyethylene glycol (paragraphs 0034, 0035, 0043 & 0051);
(22) characterized in that the fibrous filler is selected from the group consisting of glass fibres, basalt fibres, carbon fibres and mixtures thereof (paragraphs 0082, 0089 & 0094);
(23) characterized in that the fibrous filler used is glass fibres (paragraphs 0082, 0089 & 0094);
(26) characterized in that the polyisocyanate composition A) has a mean NCO functionality of 1.0 to 6.0 (paragraph 0027);
(29) composite polyisocyanurate material obtained by the process (paragraphs 0081-0094);
(31) characterized in that the proportion by weight of the metal or the metal ions in the composite polyisocyanurate material is at least 0.00025% by weight, based on the polyisocyanate composition A) (Table 1; paragraph 0056); and
(34) components consisting of or comprising the composite polyisocyanurate material (paragraphs 0091-0092).
Limerkens et al. fail to explicitly disclose: (1) wherein the polyisocyanate composition A) contains not more than 30% by weight, based on the weight of the polyisocyanate composition A), of aromatic polyisocyanates.  Rather, they disclose that their polyisocyanates “include known aliphatic, cycloaliphatic, araliphatic, aromatic and heterocyclic polyisocyanates,” (see paragraph 0017; see also preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate in paragraph 0023).  Accordingly, any embodiment not including aromatic polyisocyanates, including embodiments featuring the preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate, would have obviously satisfied this embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed polyisocyanate composition in the process of Limerkens et al. (containing not more than 30% by weight of aromatic polyisocyanates) because: (a) Limerkens et al. disclose that their polyisocyanates preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate, would have obviously satisfied this embodiment.
Limerkens et al. disclose that when using low molecular weight, highly volatile diisocyanates, it is preferred to convert these diisocyanates into adducts with lower monomeric diisocyanate contents (see paragraph 0021).  These adducts include isocyanurate rings (see paragraph 0021), which correspond to the instantly claimed “oligomeric polyisocyanates”.  This is to prevent volatizing during processing (see paragraphs 0018 & 0021).  However, they fail to explicitly disclose: (18) a polyisocyanate composition having a content of monomeric diisocyanates of not more than 20% by weight; and (24) at least 80%, 85%, 90%, 95%, 98%, 99% or 99.5% by weight, based in each case on the weight of the polyisocyanate composition A), of oligomeric polyisocyanates.
Nodelman et al. disclose a related product and process involving a reactive polyisocyanate composition (see Abstract).  They also disclose the use of isocyanurate containing polyisocyanates (see column 4, lines 28-33; column 4, line 62 through column 5, line 5; column 5, line 60 through column 6, line 7) to prevent volatizing and to “significantly decrease health concerns and risks associated with handling polyisocyanates,” (see column 5, line 60 through column 6, line 7).  This includes limiting the monomeric content to less than 2% (and a corresponding oligomer content greater than 98%) (see column 5, line 60 through column 6, line 1).  This teaching demonstrates that the instantly claimed monomer and oligomer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed monomer and oligomer contents in the reactive polyisocyanate composition of Limerkens et al. because: (a) Limerkens et al. disclose that when using low molecular weight, highly volatile diisocyanates, it is preferred to convert these diisocyanates into adducts with lower monomeric diisocyanate contents; (b) the adducts of Limerkens et al. include isocyanurate rings, which correspond to the instantly claimed “oligomeric polyisocyanates”; (c) the reduced monomer content of Limerkens et al. is to prevent volatizing during processing; (d) Nodelman et al. disclose a related product and process involving a reactive polyisocyanate composition, which uses isocyanurate containing polyisocyanates to prevent volatizing and to “significantly decrease health concerns and risks associated with handling polyisocyanates;” (e) the isocyanurate containing polyisocyanates of Nodelman et al. include monomeric content limited to less than 2% (and a corresponding oligomer content greater than 98%); and (f) these teachings of Nodelman et al. demonstrate that the instantly claimed monomer and oligomer contents are recognized in the art as suitable monomer and oligomer contents for limiting the volatizing of reactive polyisocyanate compositions, and the associated risks thereof.
Regarding claims 27 and 28, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. disclose: (27 & 28) the catalytic trimerization is conducted at a temperature of greater than 150°C (see paragraph 0082).  They fail to disclose: (27) within less than 10 minutes, at least up to a conversion level at which only at most 20% of isocyanate groups originally present in the polyisocyanate composition A) (28) at which only at most 10% of the isocyanate groups originally present in the polyisocyanate composition A) are present.  However, the skilled artisan would have recognized that time, along with temperature, is a result effective variable for this type of reaction, to achieve a desired reacted final product.  In light of this, it has been found that,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the skilled artisan would have expected the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} to be capable of achieving this degree of reaction because the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the reaction time for the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} because: (a) Limerkens et al. conduct catalytic trimerization at a temperature of greater than 150°C; (b) the skilled artisan would have recognized that time, along with temperature, is a result effective variable for this type of reaction, to achieve a desired reacted final product; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been 
Regarding claim 30, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (30) characterized in that the amount of nitrogen in the finished composite polyisocyanurate material is at least 9% by weight, based on the total weight of the polyisocyanurate plastic matrix in the composite polyisocyanurate material.  However, the skilled artisan would have expected the product resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} obviously embrace this nitrogen content because the plastic matrix of Limerkens et al. is derived mostly from their polyisocyanate composition (see Table 1). 
Regarding claim 32, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (32) a composite polyisocyanurate material having a density of greater than 1.30 g/cm3 (1300 kg/m3) determined according to DIN EN ISO 1183-1.  Rather, they contemplate board densities varying from 5 to 2500 kg/m3, preferably 120 to 1200 ± 150 kg/m3.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
3, preferably 120 to 1200 ± 150 kg/m3; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 35, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (35) wherein the oligomeric polyisocyanate is an isocyanurate structure in an amount of at least 50 mol%, based on the sum total of the oligomeric polyisocyanates from the group consisting of uretdione, urethane, isocyanurate, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione structure in the polyisocyanate composition A).  Rather, they disclose the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” including those derived from 1,6-hexamethylene diisocyanate and isophorone diisocyanate (see paragraph 0023).  These isocyanurate adducts would have obviously embraced the instantly claimed oligomeric polyisocyanate.
Regarding claim 36, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (36) wherein the oligomeric polyisocyanate consists of an oligomeric structure selected from the group consisting of uretdione, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione.  Rather, they disclose the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” .

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.  These arguments are based on the declaration under 37 CFR 1.132.
The declaration under 37 CFR 1.132 filed December 28, 2021 is insufficient to overcome the rejection of the pending claims based upon the combined teachings of {Limerkens et al. and Nodelman et al.}, as set forth in the last Office action.
The arguments and the declaration allege that the instantly claimed polyisocyanate composition (containing not more than 30% by weight of aromatic polyisocyanates) provides unexpected results in terms of shore D hardness.  The experimental data features three two-component blends of Desmodur® 44V20L and Desmodur® N 3600.  Desmodur® 44V20L is an aromatic polymeric isocyanate based on diphenylmethane-4,4’diisocyanate (MDI) with isomers and homologues of higher functionality.  Desmodur® N 3600 is an aliphatic oligomeric polyisocyanate based on hexamethylene diisocyanate (HDI).  The experimental blends are not formulated with any additional monomeric diisocyanates, which corresponds to “0% by weight of monomeric diisocyanates”.  These two-component blends feature ratios of 44V20L/N 3600 of: 40/60 wt% (sample 1), 30/70 wt% (sample 2), and 10/90 wt% (sample 3).  Cured materials are generated by combining each two-component blend with a specific amount of 5% potassium acetate in PEG400 (trimerization catalyst) and a specific amount of short glass fibers (fibrous filler).  The cured materials feature shore D hardness values of: 60 (sample 1), 80 (sample 2), and (sample 3).  Applicants point to the drop off in shore D hardness from sample 2 (30% aromatic) to sample 1 (40% aromatic) as evidence of unexpected results related to the claimed range.
It has been found that a showing of unexpected results must be commensurate is scope with the claimed invention – see MPEP 716.02(d).  The Office agrees that the 30% aromatic content appears to be a critical threshold for this particular “polyisocyanate composition A)” (and these particular amounts of B and C); however, this particular “polyisocyanate composition A)” fails to adequately represent the full scope of the claimed invention.  
The instantly claimed polyisocyanate composition A comprises: oligomeric polyisocyanates, provided that the composition contains not more than 20% by weight of monomeric diisocyanates and not more than 30% by weight of aromatic polyisocyanates.  Monomeric diisocyanates and the aromatic polyisocyanates are optional materials.  Accordingly, the composition can comprise: 
(a) only the oligomeric polyisocyanate (see Inventive Examples 1 & 4 of the specification); 
(b) only the oligomeric polyisocyanate and the monomeric diisocyanate (see Inventive Examples 2 & 3 (90/10%) and 8 & 9 (80/20%) of the specification); 
(c) only the oligomeric polyisocyanate and the aromatic polyisocyanate (see Inventive Example 5 (75/25%) of the specification); and
(d) only the oligomeric polyisocyanate, the monomeric diisocyanate, and the aromatic polyisocyanate.
Additional di- and poly-isocyanate materials falling outside the scope of “oligomeric polyisocyanate”, “monomeric diisocyanates”, and “aromatic polyisocyanates” can also (see “which comprises”), so long as the composition contains not more than 20% by weight of monomeric diisocyanates and not more than 30% by weight of aromatic polyisocyanates.  The experimental data only addresses configuration (c), where only the oligomeric polyisocyanate and the aromatic polyisocyanate are present.  This critical threshold does not appear to be applicable to configurations (a) and (b), and it is unclear if this critical threshold would extent to configuration (d).  Furthermore, this exemplary data representing configuration (c) is prepared using a single species of oligomeric polyisocyanate and a single species of aromatic polyisocyanate.  It is unclear if this critical threshold would extend to the use of other species of these materials.  Specifically, Applicant’s Inventive Example 6 aligns with configuration (c) and is formulated with a different aromatic polyisocyanate.  The aromatic polyisocyanate content in this example is 50% and is considered inventive.  The “inventive” nature of this example suggests that the properties are acceptable, even though it contains more than 30% by weight of the aromatic polyisocyanate.
Lastly, the instantly claimed process combines the polyisocyanate composition A with any amount of trimerization catalyst C and any amount of fibrous filler B.  In is unclear if this critical threshold would extent to all relative amounts of trimerization catalyst C and fibrous filler B.  At the very least, Applicant’s Comparative Example 1 suggest that this critical threshold would not have extended to all relative amounts of trimerization catalyst C.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 16, 2022